UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1520


RONALD LEE ROBERTSON,

                Plaintiff - Appellant,

          v.

FLOWERS BAKING CO. OF LYNCHBURG, LLC,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:11-cv-00013-NKM-BWC)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Robertson, Appellant Pro Se.        Jeffrey Parker
Dunlaevy, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Greenville, South Carolina; Kevin Patrick Hishta, Brittni A.
Pitts, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Atlanta,
Georgia; Kristine H. Smith, EDMUNDS & WILLIAMS, PC, Lynchburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald   Lee   Robertson       appeals   the   district   court’s

orders   dismissing   his   employment      discrimination    action    and

denying his motion for reconsideration.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           Robertson v. Flowers

Banking Co. of Lynchburg, LLC, No. 6:11-cv-00013-NKM-BWC (W.D.

Va. Mar. 6, Apr. 19, 2012).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                     2